Garrett, P. J.,
concurring.
It is my view that under a fair construction of the patent law there may be circumstances or conditions by reason of which a party who find effective or helpful a process disclosed in prior art but taught in such art to be ineffective or harmful may be entitled to a patent as a discoverer. I think this broad generality admits of no serious challenge and I do not understand the majority opinion to hold otherwise. To entitle one to a patent, however, under such circumstances, obviously the application should definitely show the conditions which render the article or process effective and I am unable to find where that is shown in the instant case. It is pointed out in the majority opinion that the authors of the publication, cited as a reference, to quote the language of the examiner, “cautioned the reader that under a different set of conditions a different result might be obtained.” It is my view that if appellant had definitely pointed out differences in conditions respecting his experiments and developments and phrased his claims ■ accordingly, a different conclusion might be proper, but having failed to do this the conclusion reached by the majority is the correct one.